DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2022 and 08/25/2020 was filed after and on the mailing date of the application on 08/25/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-23 of U.S. Patent No. 10,790,628. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter in U.S. Patent No. 10,790,628 is claiming the same embodiment with similar structural limitations.

The subject matter claimed in the instant application of claim 12 corresponds to the subject matter of claim 21 of U.S. 10,790,628; the subject matter claimed in the instant application of claims 13-15 corresponds to the subject matter of claims 21-23 of U.S. 10,790,628; the details are as follows:
Claim 12 of the instant application number recites, “a plug connector configured to be interchangeably latched by a latch, the first plug connector being configured for connecting to a (same elements recited in claim 21 of U.S. 10,790,628).
Claim 13 of the instant application number recites, “a plug connector configured to be latched by a latch, the plug connector being configured to plug into a power receptacle; the plug connector providing power to a power detector that provides a current discharge in response to detecting that the plug connector has been disconnected from the power receptacle, the current discharge producing a magnetic field that magnetically controls the latch to unlatch and thereby release the plug connector,” (same elements recited in claim 21 of U.S. 10,790,628).
Claim 14 of the instant application number recites, “the plug connector of claim 13 wherein the power detector controls the latch to latch the plug connector to prevent removal of the plug connector upon the power detector detecting that power has been applied to the plug connector,” (same elements recited in claim 22 of U.S. 10,790,628).
Claim 15 of the instant application number recites, “The plug connector of claim 13 wherein the power detector comprises a one- shot timer, a capacitor and a solenoid, the one-shot timer selectively allowing the capacitor to discharge through the solenoid and thereby generate the unlatching magnetic field,” (same elements recited in claim 23 of U.S. 10,790,628).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rust et al. [US 2004/0235331].
Regarding claim 12, Rust discloses a plug connector configured to be interchangeably latched by a latch, the first plug connector being configured for connecting to a power connector; the plug connector (fig. 2; 110) providing power (Par [0033]; fourth sentence, 122 is a power and signal interface) to a detection circuit (Par. [0041]; 2nd sentence, suggest that controller will detect the connection status between 100 and 110) that detects when power ceases (controller will unlatch 160 if 110 is not detected) being applied to the plug connector (110), the detection circuit (controller) generating a magnetic field (controls the solenoid 160 seen fig. 2; solenoid is an electromagnet) in response to cessation of power to the plug connector (110), the latch unlatching (unlatching 162) in response to the magnetic field (magnetic field of solenoid 160 controlled by the controller) and thereby releasing the plug connector (110).

Regarding claim 13, Rust discloses a plug connector configured to be latched by a latch, the plug connector being configured to plug to a power receptacle; the plug connector (fig. 2; 110) providing power (Par [0033]; fourth sentence, 122 is a power and signal interface) to a power detector (Par. [0041]; 2nd sentence, suggest that controller will detect the connection status between 100 and 110) that provides a current discharge (controller controls solenoid 160) in response to detecting that the plug controller will unlatch 160 if 110 is not detected) from plug receptacle (100), the current discharge (since 160 is always connected to the controller, it is suggested that the controller discharges a signal with less power that will allow 162 of fig. 2 to unlatch) producing a magnetic field (magnetic field of 160) that magnetically controls (controller produces weaker magnetic field) the latch unlatching (unlatching 162) in response to the magnetic field (magnetic field of solenoid 160 controlled by controller) and thereby releasing the plug connector (110).

Regarding claim 14, Rust discloses wherein the power detector (controller) controls the latch (162) to latch the plug connector (110) to prevent removal of the plug connector (110) upon the power detector (controller) detecting that power has been applied to the plug connector (110).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen [US 2011/0117766] in view of Ma et al. [US 7,601,023].
Regarding claim 1, Chen discloses an interchangeable plug connector for an international power adapter, the plug connector comprising: electrical prongs (fig. 1; 31) configured to insert into electrical sockets (31 are power socket contacts); flexible electrical terminals (fig. 2; 222, once 222 contact 14 they will flex slightly, see figs. 6 and 7 ) in contact with said electrical prongs (31), the flexible electrical along 214 see fig. 3) about a longitudinal axis (fig. 3; plane between a line of symmetry of 214 and insertion direction of 20 inside of 101) to engage a receiver (fig. 2; 101) in any of plural different rotational orientations (fig. 1; P can be rotated by pressing 15 of fig. 2 into a different orientation).
Chen does not disclose pivotable electrical prongs, a mechanical clip in mechanical contact with the pivotable electrical prongs, the mechanical clip providing a click detent when the electrical prongs are pivoted.
However Ma teaches pivotable electrical prongs (fig. 1; 230), a mechanical clip (fig. 4; 214) in mechanical contact with the pivotable electrical prongs (230), the mechanical clip (214) providing a detent (fig. 4; 215) when the electrical prongs are pivoted (fig. 6; 2331 and 215 prevent further rotation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Ma and construct pivotable electrical prongs, a mechanical clip in mechanical contact with the pivotable electrical prongs, the mechanical clip providing a click detent when the electrical prongs are pivoted as suggested by Ma for the benefit of improving the protection and life cycle of contacts in order to prevent breakage when not in use.

Regarding claim 4, Chen and Ma discloses (Chen) wherein the latching pin (21) comprises a distal end (outside perimeter of 21) having a circumferential groove (214) for engaging with a latching finger (fig. 2; 151).
Chen and Ma does not disclose latch fingers.
However it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate latch fingers since it has been held that mere duplication of St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, and also for the benefit of further improving retention strength of connector parts once assembled.

Allowable Subject Matter
Claim 16 is allowed.
Claims 2, 3 and 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 16, the prior art of record fails to disclose, teach, provide or suggest pivotable electrical prongs, a mechanical clip in mechanical contact with the pivotable electrical prongs, the mechanical clip providing a click detent when the electrical prongs are pivoted; and a latching pin that carries at least a part of the flexible electrical terminals, the latching pin configured to be symmetrical about a longitudinal axis to engage an electromechanical latching receiver in any of plural different rotational orientations combined with the remaining limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
See PTO-892 form.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MARCUS E HARCUM/               Examiner, Art Unit 2831